Title: To James Madison from Barnabas Bidwell, 27 June 1807
From: Bidwell, Barnabas
To: Madison, James



Sir,
Boston, June 27th. 1807

Having, in compliance with the wishes of my friends here, accepted the office of Attorney General of this Commonwealth, I have, of course, resigned my seat in Congress, and a Writ of Election, to supply the vacancy, is ordered by the State Executive, agreeably to the provision of the Constitution.  It was with some hesitation that I concurred in this arrangement, notwithstanding my habitual preference of law to politics and a sincere desire to be in some situation favourable to the execution of a long contemplated work on the law of this State and of the United States.  For I could not but consider myself in a degree pledged to my constituents for another biennial term.  My family had also consented to my absence from home for that purpose, and I felt a strong inclination to spend next winter in particular at the seat of government, in order, among other things, that I might have a voice, with my Republican brethren, in nominating candidates for the next election of President & Vice-President, in the expected case of a new nomination.  But I have yielded to the opinion of friends and a sense of duty, and already entered upon the business of my new office, without, however, removing to this town at present, as I wish to make an experiment of the office before I determine upon a change of residence.
On taking leave, perhaps forever, of Washington, you will pardon my vanity in offering to yourself & Mrs. Madison a grateful acknowledgment of the polite and friendly notice, which I have experienced at your house, and an assurance of the high respect and esteem, with which I have the honor to be, Sir, your cordial friend & humble servant,

Barnabas Bidwell

